Beck, J.,
dessenting. — I. I reach the conclusion that the line of the railroad in question was not abandoned by the plaintiff under any of the statutes which are claimed to be applicable to the case.
—¡--• I am of the opinion that a railroad is to be regarded as a single work from one end of its line to the other — that the line, however long, cannot, unless under contract, as in *255case of a mortgage, a deed of trust or other liens, or in the acquisition of the right of way, be broken up and a part of it disposed of and treated as an independent structure.
The statutes of the State regard a railroad through its whole line as a unity; it is so taxed. A part of the road, except in the ease of a lien, cannot be sold on execution. I am of the opinion that the whole road through its entire extent is to be regarded as a unity. How long a time has a corporation to build a line of road? It is not limited by law. Several of the railroads of the State were more than ten years in the construction of their whole lines. Their routes were established and their Surveys made for more than ten years prior to their completion. We have held that the survey is a part of the work of constructing a railroad. C., R. I. & P. R. R. Co. v. Grinnell, 51 Iowa, 476 (see p. 482). Now the Central Railroad was.surveyed and located from Albia to Moulton; thus the work of construction was begun. The building of the road was prosecuted at the other end. Financial embarrassments and the appointment of a receiver delayed Its completion. Just such a thing occured in the case of more than one other railroad of the State. The-affidavits filed in the case show that there was no purpose of abandondment of the part of the line in controversy. The work was in contemplation, but not prosecuted on account of the embarrassed condition of the corporation. The part of the road in question must be regarded in connection with the finished and operated portions. While there is an intention of building it, we cannot hold that it is abandoned. Of course a long continued failure to build without any cause therefor, we might regard as evidence of abandonment. But causes are shown for the temporary suspension of the work, as financial embarrassment, the receivership, etc., etc.
I think the claim of defendant under the Hill title is without foundation. No right was acquired by the Quincy Com*256pany to the road. It took possession of the line as a trespasser. In my opinion the judgment of the Circuit Court ought to be reversed.